Case 3:17-cv-00463-CHB-CHL Document 38 Filed 11/20/19 Page 1 of 1 PageID #: 585




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

   DARRYL G. GRIGSBY,                               )
                                                    )
             Petitioner,                            ) Civil Action No. 3:17-CV-463-CHB-CHL
                                                    )
   v.                                               )
                                                    )    ORDER DISCHARGING SHOW
   DON BOTTOM, Warden of Northpoint                 )             CAUSE ORDER
   Training Center,                                 )
                                                    )
             Respondent.
                                        ***   ***    ***   ***
        This matter is before the Court as the result of a Show Cause Order. [R. 32] Counsel for

 Petitioner, having responded to Petitioner’s claims in his Motion to Re-Open the case, has

 satisfied the Court’s Order. Therefore, and with the Court being otherwise sufficiently advised,

        IT IS HEREBY ORDERED as follows:

        1.        The Court’s Show Cause Order [R. 32] is hereby DISCHARGED.

        This the 20th day of November, 2019.




 cc: Maureen Sullivan




                                               -1-
